Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2022 was filed after the mailing date of the Notice of Allowance on May 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 19, 21, and 22 are allowable over the prior art of record.
-- Claims 2-18 are allowable in view of their dependency from claim 1
With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
	“modifying the reference image while processes (i) and (ii) are being repeated, by determining a measure of similarity between correspondingly located regions od pixels in two or more of the received images and accentuating features in the reference image representing structures of the imaged retina in relation to other features in the reference image based on the determined measure of similarity”

	The closest prior art of record, Borycki et al, (US-PGPUB 2014/0063460) discloses a method of processing a sequence of images of a retina acquired by an ophthalmic device to generate retinal position tracking information that is indicative of a movement of the retina during the acquisition of the sequence of images, the method comprising: 
(i) receiving one or more images of the retina, (Fig. 3, steps 304-305, and Par. 0056-0057, acquiring reference image and target template 503, [i.e., receiving one or more images]. Also, Fig. 4, shows images of the retina);
(ii) calculating a cross-correlation between a reference image and an image based on the one or more received images to acquire an offset between the image and the reference image, (see at least: Par. 0059, Fig. 3, step 307, the control unit 300 calculates the movement amount (positional displacement) of the fundus Er by calculating the displacement amount and/or displacement direction (Ax, Ay) in two-dimensional (X, Y) directions using the reference template 403 and the target template 503, [i.e., an offset between the image and the reference image]. The control unit 300 calculates the similarity degree between the reference template 403 and the target template 503 (similarity degree calculation processing), [i.e., the similarity degree between the reference template 403 and the target template 503 is implicitly based on the positional displacement, “offset”, between a reference image and an image]);
repeating processes (i) and (ii) to acquire, as the retinal position tracking information, respective offsets for the images that are based on the respective one or more received images, (Fig. 3, steps 307, 308, and Par. 0059-0060, in step 307, the similarity degree calculation processing in step 307 is implicitly based on the offset. Further, in step 308, the similarity degree calculation is compared to threshold, and if the degree of similarity is smaller than threshold, “No”, than repeat all the steps (i) and (ii)); and 
modifying the reference image while processes (i) and (ii) are being repeated, by determining a measure of similarity between correspondingly located regions of pixels in two or more of the received images, (Fig. 3, steps 307, 308, and Par. 0059-0060, if the degree of similarity is smaller than threshold, “No”, implicitly updating the reference image).
However, while disclosing modifying the reference image while processes (i) and (ii) are being repeated, by determining a measure of similarity between correspondingly located regions of pixels in two or more of the received images; Borycki et al, fails to teach or suggest, either alone or in combination with the other cited references, accentuating features in the reference image representing structures of the imaged retina in relation to other features in the reference image based on the determined measure of similarity.
The relevant prior art of record, Nozato et al, (US-PGPUB 2017/0206657) discloses receiving one or more images of the retina, (Par. 0009, constructing a plurality of images based on detection of the imaging light from the scanning area of the subject, calculating a cross-correlation between a reference image and an image based on the one or more received images to acquire an offset between the image and the reference image, (Par. 0009, calculating a quality metric of estimation of the second relative change in position based on: the first relative change in position; the second relative change in position; the third relative change in position, including comparing the quality metric to a threshold); and modifying the reference image is implicit if the degree of similarity is smaller than threshold, (Par. 0009, when the quality metric is less than the threshold, the method may include adjusting position of the scanning area based on the second relative change in position); but fails to teach or suggest, either alone or in combination with the other cited references, the accentuating features in the reference image representing structures of the imaged retina in relation to other features in the reference image based on the determined measure of similarity.

A further prior art of record, Fleming et al, (US-PGPUB 2017/0309014) discloses process image data defining an image of a vascular structure of temporal vascular arcades of a retina to estimate a location of the fovea of the retina in the image by transforming received image data such that the vascular structure in the image defined by the transformed image data is more circular than the vascular structure defined by the image data; calculating, for each of a plurality of pixels of the transformed image data, a respective local orientation vector indicative of the orientation of any blood vessel present in the image; calculating a normalized local orientation vector for each of the pixels; operating on an array of accumulators, [i.e., accentuating features in the reference image representing structures of the imaged retina in relation to other features in the reference image]; and estimating the location of the fovea in the image of the retina using the location of a pixel of the transformed image data, [i.e., transforming the received image, “reference image”]. However, while disclosing transforming the received image, and operating on an array of accumulators to estimate the location of the fovea in the image of the retina using the location of a pixel of the transformed image data; Fleming et al fails to teach or suggest, either alone or in combination with the other cited references, the accentuating features in the reference image representing structures of the imaged retina in relation to other features in the reference image based on the determined measure of similarity.

Another prior art of record, Nathaniel et al, (US-PGPUB 20110188726), discloses an image composition method for use in peripheral angiography. The x-ray examination apparatus consists of a motorized C-arm which acquires overlapping images by simultaneous translation of the x-ray source and the image intensifier. The images are processed to emphasize certain features and are aligned by detecting and matching meaningful features on a reconstruction plane, (see Par. 0011); but fails to teach or suggest, either alone or in combination with the other cited references, the accentuating features in the reference image representing structures of the imaged retina in relation to other features in the reference image based on the determined measure of similarity.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in condition for allowance, for at least similar reasons.

Regarding claim 21, claim 21 recites substantially similar limitations as set forth in claim 1. As such, claim 21 is in condition for allowance, for at least similar reasons.

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 1. As such, claim 22 is in condition for allowance, for at least similar reasons.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
	-- US-PGPUB 20140226130
-- US-PGPUB 20200275834
-- US-PGPUB 2006/0228011
-- US-PGPUB 2004/0105074
-- US-PGPUB 2014/0300864
-- US Patent 9,795,294
-- US Patent 10,362,933
-- EP 2702930
-- CN 103339929
-- Zainab et al, (“Retinal Image Analysis for Diagnosis of Macular Edema using Digital Fundus Images”, IEEE 213)
-- Shantala et al, (“Abnormality Detection in retinal images using Haar wavelet and First order features, IEEE 2016)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/09/2022